Exhibit 10.33

 

RECOGNITION AGREEMENT WITH DEBT MORTGAGE GUARANTEE CELEBRATING ON ONE PART
"INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY, REPRESENTED IN
THIS ACT BY JAN GUNNAR GUNNARSSON TELANDER AND FLAVIO FRANCISCO CONTRERAS
ESPINOZA, AND ON THE OTHER HAND, PROGREEN PROPERTIES, INC, A DELAWARE
CORPORATION, REPRESENTED BY JAN GUNNAR GUNNARSSON TELANDER, BOTH PARTIES WITH
LEGALLY BOUND AND CAPACITY TO CONTRACT IN THIS ACT, SUBJECT TO THE FOLLOWING
STATEMENTS AND CLAUSES

 

BACKGROUND

 

A) As of February 12, 2016, PROGREEN PROPERTIES, INC, A DELAWARE CORPORATION and
"INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY, they entered
into a JOINT VENTURE CONTRACT.

 

B) The contract described in the above paragraph of this chapter of background
in the sixteenth clause, "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED
LIABILITY COMPANY pledged to sign a recognition of debt secured by a mortgage in
favor of PROGREEN PROPERTIES , INC, a DELAWARE CORPORATION in the amount of $
300,000.00 Dollars (THREE HUNDRED THOUSAND DOLLARS 00/100 UNITED STATES OF
AMERICA).

 

C) In the sixteenth clause of the aforementioned JOINT VENTURE CONTRACT, was
stipulated to be freed from debt, once it has reached the objective of the
contract, that is to say, the fulfillment aforementioned Contract.

 



1

 

 

S T A T E M E N T S

 

I. - Declares "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY,
through their representatives:

 

a) That is a legal entity, incorporated in accordance to Mexican legislation
under the designation of "INMOBILIARIA CONTEL", S.R.L. DE C.V. by policy record
1169 dated February 11, 2016, granted before Atty. SIRAK EMMANUEL PEREZ SOLTERO,
Public Broker Number 9 located in Baja California.

 

b) That his client is the owner of the parcel 127 Z-1 P1/1 Ejido Reforma Agraria
Integral of the municipality of Ensenada, Baja California, with a surface of
131-81-49.67 HA (One hundred thirty-one hectares eighty-one areas, forty-nine
point sixty seven centiares), with the following measurements and boundaries:

 

NORTH broken line, 1234.63 meters with the Transpeninsular Highway Tijuana-La
Paz;
NORTHWEST 976.18 meters with the parcel 135;

SOUTHEAST 1197.33 meters with the parcel 135; and

WEST 1255.28 with the parcel 101.

 

c) That his Legal Representative Mr. JAN GUNNAR GUNNARSSON TELANDER and FLAVIO
FRANCSICO CONTRERAS ESPINOZA have the sufficient powers to compel his client
under the terms of this present contract, previous powers were granted to him in
the articles of incorporation that relates to the Statement I, section a) and at
the date they have not been modified or revoked in any manner.

 

II. - Declares PROGREEN PROPERTIES, INC, A DELAWARE CORPORATION, through its
representative:

 

a) That is a legal entity, incorporated in accordance to the legislation of the
United States of America under the designation of PROGREEN PROPERTIES, INC, A
DELAWARE CORPORATION.

 

b) That his Legal Representative, Mr. JAN GUNNAR GUNNARSSON TELANDER, has the
sufficient powers to compel his client in the terms of this present contract.

 

c) States that its their wishes to enter into this contract.

 



2

 

 

In view of the above and appearing voluntarily, both parties agree in accordance
with the following:

 

C L A U S E S:

 

FIRST. - OBJECT. "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY
COMPANY, duly represented by their legal representatives JAN GUNNAR GUNNARSSON
TELANDER and FLAVIO FRANCSICO CONTRERAS ESPINOZA acknowledges owing to PROGREEN
PROPERTIES, INC, A DELAWARE CORPORATION amount of $300,000.00 Dollars (THREE
HUNDRED THOUSAND DOLLARS 00 / 100 CURRENCY OF THE UNITED STATES OF AMERICA).

 

SECOND. - TERM. "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY
undertakes to pay PROGREEN PROPERTIES, INC, A DELAWARE CORPORATION in a time of
two years, from the date of signature of this present instrument.

 

THIRD. - WARRANTY. "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY
COMPANY, in timely guarantee and preferential payment of capital, as well as
expenses and damages in the event of judgment mortgage is specifically and
expressly, in favor of PROGREEN PROPERTIES, INC, A

 

DELAWARE CORPORATION, which constitutes the property parcel 127 Z-1 P1/1 Ejido
Reforma Agraria Integral the municipality of Ensenada, Baja California, with
131-81-49.67 surface HA (One hundred thirty-one hectare eighty-one areas, forty
nine point sixty seven centiares), with the following metes and bounds:

 

NORTH broken line, 1234.63 meters with the Transpeninsular Highway Tijuana-La
Paz;

NORTHWEST 976.18 meters with the parcel 135;
SOUTHEAST 1197.33 meters with the parcel 135; and

WEST 1255.28 with the parcel 101.

 

FOURTH. - INTERESTS. The parties stipulate that the capital due does not become
accrue interest or interest arrears.

 



3

 

 

FIFTH. - WAYS TO TERMINATION OF CONTRACT. PROGREEN PROPERTIFS, INC, A DELAWARE
CORPORATION and "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY
covenant to end the debt once it has reached the objective agreed in the JOINT
VENTURE CONTRACT "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY
COMPANY signed by both on the day 12 February 2016 and mentioned in chapter
BACKGROUND section A), B) and C) of this contract.

 

SIXTH. - MANDATORY COMPLIANCE. PROGREEN PROPERTIES, INC, A DELAWARE CORPORATION
it may require the payment of the debt that "REAL CONTEL" LIMITED LIABILITY
VARIABLE CAPITAL reconizes, in the following cases:

 

a)If "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY does not
meet the objective agreed in the JOINT VENTURE CONTRACT signed by both on
February 12, 2016;     b)If "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED
LIABILITY COMPANY does not reach to fulfill what was agreed in the JOINT VENTURE
CONTRACT signed by both on February 12, 2016 within a period of two years.    
c)If "INMOBILIARIA CONTEL" VARIABLE CAPITAL LIMITED LIABILITY COMPANY does not
meet the contractual obligations under the JOINT VENTURE CONTRACT signed by both
on February 12 2016.

 

SEVENTH. - JURISDICTION.- For the interpretation, compliance and execution of
this contract, the parties expressly agree to submit to the jurisdiction of the
Courts in Ensenada, Baja California, with express waiver of any other
jurisdiction that may correspond by reason of their present or future domicile
or for any other reason that may be applicable.

 

EIGHTH.- LENGUAGE OF THE CONTRACT.- The present instrument is translated to
English, the same is considerate original as the Spanish contract.

 

Read that this was the Joint Venture Agreement by the both parties and aware of
its scope, responsibilities and legal purposes and stating that there is no
fraud, violence or bad faith, ratify and sign of conformity in the city of
Ensenada, Baja California on the 12th of February 2016.

 



INMOBILIARIA CONTEL   PROGREEN PROPERTIES        [image_002.jpg]  
[image_002.jpg]  [image_001.jpg]    

 

 

4

 

 

